DETAILED ACTION
This Corrected Notice of Allowability remedies a typographical error present in the Examiner’s Amendment of the March 3, 2022 Notice of Allowability (“3/3/22 NOA”).
The typographical error comprised a comma at line 11 of the Examiner’s Amendment to Claim 1. This comma should have been a semicolon, and this issue is remedied by the corrected Examiner’s Amendment below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Wells on March 16, 2022 to correct the Examiner’s Amendment of March 3, 2022.
The application has been amended as follows by Examiner’s Amendment: 
Claim 6 has been canceled (as set forth in the 3/3/22 NOA).
Claim 8 has been amended to depend from Claim 1 (as set forth in the 3/3/22 NOA).
Claim 17 has been canceled (as set forth in the 3/3/22 NOA). 
Claim 1 has been amended to read as follows:
Claim 1. (Corrected Examiner’s Amendment) A method for regenerating a cell having an electrode assembly, in which electrodes and a separator are alternately combined with each other, an electrolyte, and a battery case accommodating the electrode assembly and the electrolyte, the electrolyte in the battery case includes  performing an ultrasonic wave processing process in which the cell is stimulated by ultrasonic waves to allow the electrolyte disposed outside the electrode assembly to move between the electrodes[[.]]; and 
after performing the ultrasonic wave processing process, performing a positive and negative pressure processing process in which a positive pressure and the negative pressure are repeatedly applied to the cell to allow the electrolyte disposed outside the electrode assembly to move between the electrodes.
Allowable Subject Matter
Claims 1-5, 7-16, and 18-20 are allowed as previously indicated by the March 3, 2022 Notice of Allowance and the reasons of allowance set forth therein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J. O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729